IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1816-07


JOHNNY RAY ABBOTT, Appellant

v.


THE STATE OF TEXAS




ON THE STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

ELLIS COUNTY



Holcomb, J., filed a concurring opinion.


	I join the opinion of the Court.  I write separately, however, to emphasize that, had appellant
timely appealed from the trial court's August 16, 2007, judgment placing him on community
supervision, he would have had a valid claim against the trial court's decision to require, as a
condition of community supervision, that he serve 180 days in jail without receiving time credit for
the 740 days he had already spent in prison awaiting the outcome of his appeal.
	A condition of community supervision, to be valid, must have a reasonable relationship to
the rehabilitation of the accused, the compensation of the victim, or the protection of the public.  See
Tamez v. State, 534 S.W.2d 686, 691 (Tex.Crim.App. 1976).  In light of the very lengthy post-judgment incarceration endured by appellant in this case, it was unreasonable for the trial court to
require him to serve an additional 180 days in jail as a condition of community supervision.  It is
inconceivable that such further incarceration would have had any reasonable relationship to
appellant's rehabilitation or to the protection of the public.
	In addition, the United States Supreme Court has held that the Fifth Amendment protection
against double jeopardy is violated whenever punishment already endured for an offense is not fully
subtracted from any new punishment imposed.  North Carolina v. Pierce, 395 U.S. 711, 718 (1969). 
In my view, that crediting principle applies with equal force to the probation condition in question
- really, a new type of punishment - imposed for the same conviction after appeal.
	Finally, I agree with the court of appeals that "denial of time credit [in a situation like the one
here] would have the effect of penalizing a defendant [for] prosecuting his appeal, and a defendant
should not have to 'start over'" once he is correctly sentenced.  Abbott v. State, 245 S.W.3d 19, 22
(Tex.App.-Waco 2007) (quoting Watson v. State, 942 S.W.2d 723 (Tex.App.-Houston [14th Dist.]
1997, no pet.).

DELIVERED SEPTEMBER 10, 2008
PUBLISH